Citation Nr: 0834165	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-28 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral groin 
hernias, status post repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from September 1974 to March 1984.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in February 2007 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran testified at a personal hearing at the RO in October 
2004.  A transcript is of record.    


FINDING OF FACT

Bilateral groin hernias were not manifested during the 
veteran's active duty service or for many years thereafter, 
nor are bilateral groin hernias otherwise related to such 
service.


CONCLUSION OF LAW

Bilateral groin hernias were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§  5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  
                                                                           
The RO provided the appellant with additional notice in March 
2007, subsequent to the February 2004 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  
  
While the March 2007 notice was not provided prior to the 
February 2004 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a May 2008 
supplemental statement of the case, following the provision 
of notice.  The veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

Duty to Assist

VA has obtained service and VA treatment records, assisted 
the veteran in obtaining evidence, and afforded the veteran 
the opportunity to give testimony at a personal hearing at 
the RO in October 2004.  Although the veteran was not 
provided a VA examination, as will be discussed below, the 
record as it stands includes sufficient competent evidence to 
decide the claim.  

In a document received in August 2008, the veteran marked the 
appropriate box to indicate that he had no other information 
or evidence to submit and that he wanted his case returned to 
the Board for further appellate consideration as soon as 
possible.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran and his representative 
have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for bilateral groin hernias, status post 
repair.  Applicable law provides that service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


The veteran maintains that his hernias were documented on his 
separation examination a week prior to discharge from 
service.  At an October 2004 Decision Review Officer (DRO) 
hearing, the veteran stated that he noticed the hernias 
approximately 3 months prior to separation from service and 
that he was diagnosed in Fort Benning Georgia.  As noted in 
the February 2007 Board remand, the July 2004 statement of 
the case that gave the impression that a separation 
examination was actually reviewed by the RO; and there was a 
notation in service treatment records that an examination was 
scheduled for February 1984.  However, the Board's review of 
the claims file failed to discover any separation report.  
Accordingly, the Board remanded the case in February 2007 for 
additional development.  As noted by the RO in March 2007, a 
request to the National Personnel Records Center (NPRC) for 
the veteran's service treatment records and personnel records 
was submitted.  While the NPRC in response did submit 
available service treatment records and personnel records, a 
separation examination was not of record.  

Service treatment records (which are quite numerous and 
document a number of medical conditions) are silent for any 
complaints of, treatments for, and diagnosis of bilateral 
groin hernias.  A November 1979 report of medical examination 
shows that clinical evaluation of the abdomen and viscera to 
include hernia was clinically evaluated as normal; and no 
bilateral groin hernias were indicated.  Further, in an 
undated periodical physical no bilateral groin hernias were 
indicated.  In addition, in an undated report of medical 
history for purposes of a periodic examination, the veteran 
checked the appropriate box to deny hernia.  Service medical 
records show that the veteran was hospitalized in December 
1983 for alcohol detoxification; pertinent records make no 
reference to any hernia complaints or findings.  A February 
1984 clinical record refers to a normal GI series; there was 
no reference to a hernia.  A February 28, 1984, service 
medical record references the prior hospitalization for 
detoxification, but contains no mention of any hernia 
complaints or findings.  As noted above, a separation 
examination report has not been located. 

In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, 
the Board is unable to find that the standards of McLendon 
are met in this case.  The veteran is competent to report 
what he was told by medical personnel at separation, and the 
Board also notes that the veteran has some medical background 
as his service records show he was a medical specialist.  
However, the veteran's contentions that his hernia were noted 
three months before discharge and diagnosed during service 
are inconsistent with the contemporaneous records.  The 
records for the last several months of his service do not 
show any pertinent complaints or clinical findings, and these 
are just the records one would reasonably expect to include 
mention of the hernias if they were in fact present during 
the last three months of service as claimed by the veteran.  

The Board acknowledges the veteran's assertions that the 
currently diagnosed bilateral groin hernias, status post 
repair is due to service.  Nevertheless, the Board notes that 
there are no post service medical records pertaining to 
bilateral groin hernia until July 2003, over 20 years after 
service.  This lengthy period without treatment after service 
suggests that there has not been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The Board also notes that the veteran filed a claim for VA 
benefits for an unrelated disorder in 1984.  However, he did 
not reference hernias or include hernias as part of that 
claim.  This suggests that the veteran himself did not 
believe he had hernias at that time related to service as it 
would be reasonable to believe that he would have included 
them with his claim.  

After thorough review of the evidence currently of record, 
the Board is unable to accept the veteran's assertion that 
his inguinal hernias were present during the latter part of 
service and diagnosed during service.  The available service 
records do not support his assertion, and the lack of medical 
evidence showing hernias for many years after service also 
weighs against his claim together with the fact that he did 
not include hernias on his 1984 VA claim within a few months 
after discharge from service.  The preponderance of the 
evidence weighs against the veteran's claim.  It follows that 
the doctrine of reasonable doubt is not for application.  .  
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


